92 F.3d 1177
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  S. Franklin BURFORD, Appellant.SNOWSHOE COMPANY, a West Virginia Corporation, Plaintiff,v.STEPTOE & JOHNSON, Defendant--Appellee.S. Franklin BURFORD, on his own behalf, as a shareholder inthe dissolved Snowshoe Company, a West Virginia corporation,and, on behalf of all other shareholders in that dissolvedcorporation, that were not represented by Steptoe & Johnsonin connection with the facts stated herein, Plaintiff--Appellant,v.STEPTOE & JOHNSON, a partnership, Defendant--Appellee.
Nos. 95-3110, 95-3135.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1996Decided:  Aug. 5, 1996

S. Franklin Burford, Appellant Pro Se.
James Purnell Davenport, Anne Katherine Toomey, NUSSBAUM & WALD, Washington, D.C.;   Robert Gregory McDermott, MCDERMOTT, BONENBERGER, MCDERMOTT & GALLAWAY, Wheeling, West Virginia, for Appellee.
Before WIDENER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appeal number 95-3110 is S. Franklin Burford's appeal from the district court's order imposing sanctions pursuant to Fed.R.Civ.P. 11, and 28 U.S.C.A. § 1927 (West 1994), in an action he filed on behalf of Snowshoe Company alleging fraud on the court.  After granting summary judgment for Defendants, finding the claims barred by Burford's numerous prior actions which raised or should have raised the same claims under the principle of res judicata, the district court imposed monetary sanctions.


2
Appeal number 95-3135 is Burford's appeal from the district court's order dismissing on the basis of res judicata, his subsequently filed action in which he again raised claims which were or should have been presented in Burford's previous actions.


3
As no member of the court requested a poll on the suggestion for hearing en banc in appeal number 95-3135, the suggestion for hearing en banc is denied.  We have reviewed the records and the district court's opinions and find no reversible error.  Accordingly, we deny Burford's motion for a pre-hearing conference and affirm on the reasoning of the district court.  Snowshoe Co. v. Steptoe & Johnson, CA-94-32-5;   Burford v. Steptoe & Johnson, No. CA-95-43-1 (N.D.W.Va. Nov. 29, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED